Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d),
which papers have been placed of record in the file.



35 USC 112, Second Paragraph

Claims 1-28, 31, 32, 33, 35, 38, 40, 42, 44, 46, 48 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 Regarding claims 1-28, 31, 32, 33, 35, 38, 40, 42, 44, 46, 48, the phrase "preferably, etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention. See MPEP § 2173.05(d). Please note that the phrase is located in each claim in several instances. Each claim 1-28, 31, 32, 33, 35, 38, 40, 42, 44, 46, 48, must be corrected. 
More importantly, note in claim 1, line 3, applicants refer to “the second polyester, which lacks antecedent basis since it has not yet been discussed in the claim.  Moreover, when the second polyester it is discussed in line 16, the second optional and may not be present. This lack of definitive presence of the second polyester, causes line 3, in addition lack antecedent bases, but also to be unclear and inconsistent.  Note that in view of the lack of clarity in claim 1 with regard to the second polymer, the following 103 rejection has been set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 31, 42, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102206402 A see description, paragraphs [0005], [0006], [0009] - [0013], [0041] and [0048]; or CN 1541252 A see description, page 3, line 17 to page 6, line 18, and page 13, line 13 to page 14, table III.

With regard to claim 1, note that CN 102206402 A as disclosed in applicants IDS filed 4-19-19 discloses a tubular shaped article, comprising a first component, i.e. 50-75 weight% of an aliphatic polyester (such as polylactic acid ester) or an aliphatic-aromatic copolyester (such as polyethylene succinate/terephthalate), a second component, i.e. 15-45 weight% of an aliphatic polyester (polycaprolactone or polybutylene succinate) or an aliphatic-aromatic copolyester (polybutylene adipate/ terephthalate) having a lower bending elastic modulus than the first component, and a third component, i.e. 5-25 weight% of an inorganic filler.
CN 1541252 A as disclosed in applicants IDS filed 4-19-19 discloses a polyester blend and a heat shrinkable thin film made therefrom. The blend comprises 50-99 wt% of polyester A, 1-50 wt% of copolyester B, wherein A contains ethylene glycol and terephthalic acid residues, B contains adipic acid, terephthalic acid and butanediol residues, the glycol residues of A can also include propylene glycol and butylene glycol, and the acid residues can also include adipic acid, succinic acid and the like (see description, page 3, line 17 to page 6, line 18, and page 13, line 13 to page14, table III).
Thus, CN 102206402 A and CN 1541252 A disclose the claimed invention except for the amount of components in the specific composition of CN 102206402 A or CN 1541252 A. Note also that and CN 102206402 A does not disclose the molar ratio of units in the copolyester. However, CN 102206402 A discloses that the components in  CN 1541252 A overlaps with that of claim 1. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claims 2, 4 and 5, similar and identical structures of formula I and formula II are disclosed in CN 102206402 A. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the structure formulas as disclosed in the reference “402 to accomplish the polyester as claimed. It is understood in the art that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
 With regard to claim 3 similar and identical structures of formula I and formula II are disclosed in CN 1541252 A.  Additionally, the molecular weight is considered to be conventional.  Moreover, CN 102206402 A and CN 1541252 A disclose that two different polyesters are used to improve properties of the composition, as well as various combinations of polyesters defined in other dependent claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made that various combinations of polyesters may be used; that the amount can be determined by means of limited trials; that the other components are conventional and known to the skilled artisan; and lastly, the use and products defined in other independent claims are disclosed in CN 102206402 A or CN 1541252 A.  

With regard to claim 6, note that CN 1541252 A discloses a compositional blend of from about 50 to about 99 weight percent of a polyester and from about 1 to about 50 weight percent of an essentially, linear, random aliphatic-aromatic copolyester or branched and/or chain extended copolyester thereof is useful as a heat-shrinkable film. 

claims 7 and 8, regarding the use of nucleating agents, fillers etc., the references disclose that various agents may be used note for example ‘402 in discloses the use of inorganic filler (see abstract). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the agents including an inorganic filler, to the composition since the reference discloses the use of such. Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 9, CN 1541252 discloses that a copolyester blend of the present invention can comprise the various different additive that use traditionally this area. For example, this polyester blend can comprise about 0.01～about 50wt%, with the composition total weight is benchmark, at least an additional additive is selected from lubricant, non-polymer softening agent, thermo-stabilizer, antioxidant, pro-oxidant, acid scavenger, ultra-violet stabilizer, photodegradation promotor, static inhibitor, pigment, dyes and dyestuffs. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the agents including an inorganic filler, to the composition since the reference discloses the use of such. Moreover, generally, it is prima facie obvious to select a known material for See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 10, the references disclose that various agents may be used note for example ‘402 in discloses the use of inorganic filler (see abstract). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the agents including an inorganic filler, to the composition since the reference discloses the use of such. Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claims 31, 42, and 48, note that ‘252 discloses the use of the copolyester as heat shrinkable film. Note also ‘402 disclose a tubular molding product which may read on several of the materials disclosed in claim 31.

Therefore, with respect to CN 102206402 A or CN 1541252, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 11-28 ,32,33, 35,38,40 ,44,46 are objected to as being dependent upon a rejected base claim, but may be allowable if:
 1) after a further search, 
2) rewritten in independent form including all of the limitations of the base claim and any intervening claims and 
3) having corrected all 112 issues as set forth above.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 



Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/Terressa Boykin/           Primary Examiner, Art Unit 1765